In a proceeding pursuant to Mental Hygiene Law § 9.33 to retain a patient involuntarily admitted to Creedmoor Psychiatric Center, the appeal is from an order of the Supreme Court, Queens County (Dollard, J.), dated August 27, 2002, which, after a hearing, denied the application and directed the release of the patient.
Ordered that the order is affirmed, without costs or disbursements.
For a hospital to retain a patient for involuntary psychiatric care, it must establish, by clear and convincing evidence, that the patient is mentally ill and in need of continued care and treatment, and that the patient poses a substantial threat of physical harm to himself or herself or to others (see Matter of Seltzer v Hogue, 187 AD2d 230 [1993]; Matter of Edward L., 137 AD2d 818 [1988]). In the present case, the appellant failed to show by clear and convincing evidence that the patient’s mental illness causes her to pose a substantial threat of physical harm to herself or others (see Matter of George L., 85 NY2d 295, 307-308 [1995]; Matter of Seltzer v Grace J., 213 AD2d 412 [1995]; cf. Matter of Boggs v New York City Health & Hosps. Corp., 132 AD2d 340 [1987]). The law does not autho*534rize the involuntary retention of a patient solely for the purpose of providing treatment (see Matter of Harry M., 96 AD2d 201 [1983]; Matter of Scopes v Shah, 59 AD2d 203 [1977]). Accordingly, the hearing court properly denied the application and directed that the patient be discharged. Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.